Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner is persuaded by the arguments of the applicant that the combination of Lim and Camicia are insufficient to establish a case of prima facie obviousness.  Therefore, the examiner withdraws the previous rejections.  The applicant argues (Remarks, filed 17 December 2021, page 10):

    PNG
    media_image1.png
    386
    718
    media_image1.png
    Greyscale

To clarify the examiner’s understanding of Lim, the examiner provides the following.  Lim et al. does teach heterodimerization domains in their CARs at Fig.85B and paragraph 0700.  Additionally, Lim et al. teach “an intracellularly split CAR” (parag. 

    PNG
    media_image2.png
    362
    232
    media_image2.png
    Greyscale

This is quite similar to the structure of the instant claims:

    PNG
    media_image3.png
    323
    467
    media_image3.png
    Greyscale


Therefore, as these references are the closest prior art, the examiner finds the applicant’s claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-20, 91, 94-100 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633